Citation Nr: 1422276	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-10 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 2006 to April 2006.  Her service for this period was uncharacterized.  Service records indicate that the separation was an entry level discharge.  Under 38 C.F.R. § 3.12(k)(1), this type of discharge shall be characterized as under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in July 2010.  A transcript of the hearing is of record.  

In July 2011, the Board remanded this matter for further development, to include VA examinations.  The requested development was performed and complied with the directives of the Board remand.  


FINDINGS OF FACT

1.  The Veteran has a current disability of right knee chondromalacia.

2.  The Veteran's current right knee chondromalacia is of service origin. 

3.  The Veteran has a current disability of low back strain.

4.  The Veteran's current low back strain is of s`ervice origin.

5.  A psychiatric disorder, now classified as PTSD, was not identified on the examination when the Veteran was accepted for her period of active service. 

6.  The evidence shows that the current psychiatric disorder, now classified as PTSD, pre-existed active service and there is no clear and unmistakable evidence that the current psychiatric disorder was not aggravated in active service beyond the natural progression of the disease.   

7.  The preexisting psychiatric disorder, now classified as PTSD, was aggravated beyond the natural progress of the condition during military service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for right knee chondromalacia are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a low back strain are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disorder, now classified as PTSD, are met.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.306(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In view of the Board's favorable decision with regard to the claims, further assistance is not required to substantiate that element of the claim.

Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West  2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).


Right Knee

A review of the Veteran's service treatment records reveals that she was seen with complaints of right knee problems in service.  Service treatment records contain numerous notations of compression arthralgia of the knee/patella/tibia/fibula.  In a January 2006 screening note of acute medical care, the Veteran was noted to have tense patellar tendons and positive patellar femoral grade.  The Veteran separated form service in April 2006.  

In an August 2006 VA treatment note, the Veteran reported having injured her right knee falling from an inverted rope bridge into a net in basic training in March/April 2006.  The Veteran stated that it hurt almost constantly and that her right knee popped when going up a ramp to her grandmother's residence.  X-rays taken of the right knee revealed no fracture dislocations.  The joint spaces were maintained and there were no effusions.  There was no chondrocalcinosis and no remarkable bone densities.  Following examination, a diagnosis of mild strength deficit versus pain in the hamstring of the right knee was rendered.  In September 2006, the Veteran was noted to have chronic knee pain.  

At the time of an August 2007 VA examination, the Veteran reported having right knee pain everyday which was almost constant.  She stated that if she was on her feet a lot, the pain was constant.  She also reported the right knee would give out on her.  Physical examination of the right knee revealed no deformity, swelling, or palpable tenderness.  Range of motion was from 0 to 130 degrees.  There was no instability or laxity.  X-rays taken of the right knee revealed no fracture, dislocations, effusion, or chondrocalcinosis.  The joint spaces were maintained and the bone densities were unremarkable.  The examiner rendered a diagnosis of right knee strain.  

At her July 2010 hearing, the Veteran reported having fallen several times running out of the barracks and then falling from the rope.  The Veteran noted going to sick call for her knee.  She stated that she had shooting pains around the knee.  She indicated that these were the same pains that she had in the service.  The Veteran reported that she started receiving treatment for her knee in August 2006.  

In conjunction with the July 2011 Board remand, the Veteran was afforded a VA examination in November 2011.  Following examination, the examiner rendered a diagnosis of mild chondromalacia patella of the right knee.  

The examiner stated that the claimed condition was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  The examiner noted that the service treatment records had an entry describing dry skin, abrasions on back of knees/legs with bruising back of right knee.  He stated that there was no chronicity of any knee condition established by the service treatment records.  He further indicated that there was no intrinsic knee condition established by the service treatment records.  Therefore, the Veteran's current right knee condition was less likely than not related to active duty service.  

Initially, the Board finds that the Veteran currently has a diagnosed disability of chondromalacia of the right knee.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran had continuous and recurrent knee problems in service as evidenced by the numerous reports of right knee arthralgias in service, and the finding of a positive patellar grade.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran's current right knee disorder is related to her in-service knee problems,  The Veteran has reported and testified as to having had problems with her knee from the time of service.  Moreover, the August 2007 VA examiner diagnosed right knee strain.  Furthermore, the November 2011 VA examiner noted that the Veteran was treated for knee problems on at least one occasion during service and that she currently had right knee problems.  While the Board notes that the November 2011 VA examiner indicated that it was less likely than not that the Veteran's diagnosed chondromalacia patella of the right knee was related to her period of service, the rationale supplied of only one instance of right knee problems in service is not supported by the record which demonstrates numerous reports of compression arthralgia of the knee.  Moreover, the November 2011 VA examiner did not address the Veteran's reports of continuous and recurrent symptoms or the finding of a right knee strain by the August 2007 VA examiner.  Given the foregoing, the Board affords little or no weight to the November 2011 VA examiner's opinion.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current right knee disorder is related to her period of service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

Low Back

A review of the Veteran's service treatment records reveals that she was seen with complaints of back pain in January 2006.  The Veteran was noted to have tenderness in the lumbar region.  It was the examiner's assessment that the Veteran had a backache.  

In a September 2006 VA treatment record, the Veteran was noted to have back pain.  

At the time of an August 2007 VA examination, the Veteran reported having constant low back pain on a daily basis.  Physical examination of the lumbar spine revealed normal curvature, with no tenderness or deformities.  Forward flexion was from 0 to 90 degrees without pain.  X-rays of the lumbar spine revealed no abnormalities.  The examiner rendered a diagnosis of low back strain.  

A May 2008 MRI of the lumbar spine revealed no abnormalities.  A May 2009 thoracic MRI revealed minimal scoliosis of the dorsolumbar junction which might be positional.  In May 2009, the Veteran was assessed with probable degenerative disc disease of the lumbar spine with radicular symptoms.  

At her July 2010 hearing, the Veteran testified that she hurt her back in February 2006 and then again in March 2006, when falling off a bridge during obstacle course testing.  The Veteran reported she was given a two week profile which was extended another two weeks.  The Veteran indicated that she started receiving treatment for her back in July 2006.  She stated that she was given a back brace.  The Veteran testified that the pain that she had in her back following the fall had continued to the present day. 

In conjunction with the July 2011 Board remand, the Veteran was afforded a VA examination in November 2011.  At the time of the examination, a diagnosis of lumbosacral strain was rendered.  The Veteran reported injuring her back when falling 30 feet. 

The examiner indicated that the Veteran's diagnosed lumbar strain was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's service treatment records had an entry about upper back pain between the shoulder blades and another entry dated in January 2006 dealing with lower back pain after lifting, with the Veteran having full range of motion and a diagnosis of a backache being rendered.  The examiner stated that there was no intrinsic back condition diagnosed and there was no chronicity established.  Therefore, the current lumbar strain was less likely than not due to her active duty service and more likely than not secondary to musculoskeletal deconditioning and obesity.  

Initially, the Board finds that the Veteran currently has a diagnosis of low back strain.  Next, the Board finds that weight of the medical and lay evidence of record supports that the Veteran had back problems in service as evidenced by the findings of low back strain in service with a diagnosis of a back ache.  Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the Veteran's current low back strain disorder is related to her in-service back problems,  The Veteran has reported and testified as to having had problems with her back from the time of service.  Moreover, the August 2007 VA examiner diagnosed lumbar strain.  Furthermore, the November 2011 VA examiner noted that the Veteran was treated for back problems on at least one occasion during service and that she currently had low back problems.  While the Board notes that the November 2011 VA examiner indicated that it was less likely than not that the Veteran's diagnosed low back strain was related to her period of service, the rationale supplied did not address the Veteran's reports of recurrent and continuous complaints or the finding of a lumbar strain by the August 2007 VA examiner.  Given the foregoing, the Board affords little or no weight to the November 2011 VA examiner's opinion.  

For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran current low back strain is related to his period of service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted. 

Psychiatric Disorder, to Include PTSD

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111. 

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

The provisions of 38 U.S.C.A. § 1153 provide criteria for determining when a pre-existing disability has been aggravated.  Under the statute: A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153. 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, not just the symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

VA's implementing regulation provides that: 

(a) General.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

(b) Wartime service; peacetime service after December 31, 1946.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 

(1) The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service. 

(2) Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded combat duty and other hardships of service.  The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy or following a status as a prisoner of war will establish aggravation of a disability. 

38 C.F.R. § 3.306(b).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

The Veteran asserts that her psychiatric disorder, currently diagnosed as PTSD, was aggravated by her active duty service.  

There is no evidence of a psychiatric disorder upon entrance examination.  The October 2005 enlistment examination report indicates that psychiatric examination was normal.  The Veteran entered service on January 10, 2006.  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that demonstrates that the injury or disease preexisted service and was not aggravated by such service.  The government may show a lack of aggravation by establishing by clear and unmistakable evidence that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C.A. § 1111; 38 C.F.R. 3.304(b); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In the present case, the evidence is not clear and unmistakable that the psychiatric disorder existed prior to service and was not aggravated by such service.  The Board finds there is no clear and unmistakable evidence that the psychiatric disorder pre-existed service.  The Board finds that there is evidence that the psychiatric disorder may have pre-existed service but this evidence does not rise to the standard of clear and unmistakable.  

The standard of "clear and unmistakable evidence" is that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  Clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)) and Vanerson, 12 Vet. App. at 258, 261, 263 (Nebeker, C.J., concurring in part and dissenting in part). 

Service treatment records associated with the claims folder reveal that the Veteran reported having had depression since 9 years old, having been diagnosed with depression at age 10, and having been on Zoloft prior to entering the military.  The Veteran reported that she stopped taking medication when she joined the Army.  The Veteran noted having been on numerous medications prior to her entry into service.  The Veteran stated that she had a previous diagnosis of PTSD and been in child protective services for 10 years. 

Service treatment records reveal that the Veteran received increasing treatments for psychiatric difficulties while in service, which included diagnoses of depression and borderline personality disorder.  The service treatment records demonstrate continuous treatment for psychiatric difficulties during the Veteran's period of active service.  

In a March 1, 2006, Report of Mental Status Evaluation, the Veteran was noted to be being evaluated for a disorder currently manifesting in a diagnosis of depression.  The examiner stated that the Veteran reported experiencing decreasing sleep with bedwetting and daytime urinary incontinence with symptoms of depression, irritability, and increasing frequency and intensity of suicidal ideation.  The Veteran's ability to effectively perform military duties was noted to be significantly impaired.  The examiner stated that command was to be notified that this would interfere with the assignment or performance of duty, including military training.  The examiner reported that there was no indication that the disorder had been aggravated by the Veteran's relatively short period of active duty.  The examiner stated that the condition was not amenable to rehabilitation while in initial entry training and did not amount to a disability.  The examiner noted that if the Veteran were to be retained, persistent symptoms of depression and bedwetting with increased irritability, suicide attempts, a complete suicide, assault towards others, and excessive use of cadre and support personnel resources was to be expected.  

In April 2006, it was recommended that the Veteran be separated from the military.  It was reported that the Veteran had a condition that was not compatible with satisfactory service and that she had a disorder currently manifesting disturbances of perception, thinking, emotional control, physical problems, or behavior sufficiently severe that the Veteran's ability to effectively perform military duties was significantly impaired.  The Veteran separated from service on April 12, 2006.  An August 2006 VA Mental Health Assessment indicates that the Veteran reported having a history of night terrors as a toddler and having a diagnosis of bipolar disorder when she was 10.  She reported having tried to commit suicide at the age of 15.  The Veteran noted having been abused by a neighbor and her older half-brother when she was younger.  The examiner rendered diagnoses of PTSD related to childhood abuse and exacerbated by boot camp experiences and R/O bipolar disorder.  A January 2007 VA examination report indicates that the examiner rendered a diagnosis of PTSD, chronic, related to childhood trauma and disruption, and exacerbated by harassment during basic training.  

The Board finds that there is no clear and unmistakable evidence that the current psychiatric disorder diagnosed as PTSD was not aggravated in service beyond the natural progression of the disease.  The evidence does not establish that it is undebatable that the current psychiatric disorder diagnosed as PTSD was not aggravated in service or that any increase in severity was due to the natural progression of the disease.  

At the time of an August 2006 VA Mental Health Assessment, the Veteran reported that she had been depressed since she was in boot camp.  She stated that she felt harassed by her drill sergeant.  The Veteran noted having difficulty sleeping, having a depressed mood, lots of anxiety and irritability, and a poor appetite.  The examiner rendered diagnoses of PTSD related to childhood abuse and exacerbated by boot camp experiences and R/O bipolar disorder.  

At the time of a January 2007 VA examination, the examiner indicated that the claims folder was available and had been reviewed.  The Veteran gave a past history of psychiatric problems prior to her entry into service, including prior sexual abuse.  The Veteran stated that she became suicidal during basic training after her drill sergeant ridiculed her and pushed her around, which brought back memories of childhood abuse.  The Veteran reported that her drill sergeant ordered her to lie on the ground in the snow and ridiculed her in front of her entire company.  She stated that she was placed on suicide watch after she made a suicide threat and was not allowed to carry a weapon from that point on.  The Veteran indicated that she was discharged due to her problems with depression.  Following examination, the examiner rendered a diagnosis of PTSD, chronic, related to childhood trauma and disruption, and exacerbated by harassment during basic training.  

At the time of a March 2007 PTSD assessment, the Veteran reported having been sexually abused as a child and teenager and having been harassed during basic training, to include being called derogatory names and being pushed by her drill sergeant.  She specifically denied any military sexual trauma.  The examiner noted that the Veteran did not meet the criteria for military sexual trauma, however, she did report sexual abuse prior to the military and met the criteria for a diagnosis of PTSD.  It was also noted that the Veteran met the criteria for a diagnosis of major depressive disorder.  Following examination, diagnoses of PTSD, chronic, delayed onset; recurrent major depressive disorder; and R/O bipolar II disorder, were rendered.  

In March 2009, the Veteran reported having been sexually assaulted in service and stated that she had previously blocked out this memory.  The examiner rendered  diagnoses of PTSD (noncombat military sexual trauma and childhood trauma), severe, and bipolar disorder, NOS, more depressed.  

At her July 2010 Travel Board hearing, the Veteran again reported having been sexually assaulted by her drill sergeant.  She stated that she did not report this assault to anybody in her command.  The Veteran indicated that she began to have psychiatric problems following the in-service assault, which increased throughout the remaining period of her service.  

In conjunction with the July 2011 Board remand, the Veteran was afforded a VA examination in November 2011.  At the time of the examination, the Veteran reported having been sexually abused as a child prior to her entry into the military.  The Veteran also reported having been sexually assaulted three dozen times by her drill sergeant during basic training, the first one occurring at night in the barracks when no one was on duty.  She stated that she did not report any of these incidents to anyone while in the military.  She indicated that she did not remember much because she blacked out.  The examiner noted that the Veteran had denied military sexual trauma in March 2007 and had reported four incidents of sexual assault in March 2009.  The examiner indicated that the Veteran's PTSD was caused by or a result of military sexual trauma which occurred during the Veteran's military service.  

A clarification opinion was sought as the examiner was noted to have failed to identify if there were any changes in behavior or performance in the Veteran's service records subsequent to the claimed in-service assaults.  The examiner was requested to offer an opinion as to the significance of changes.  

In October 2012, the requested opinion was provided.  The examiner, who was different than the examiner who had performed the October 2011 VA examination, noted the October 2011 examination results and other pertinent medical records.  

The examiner stated that he was unable to provide a medical opinion as to if there were any changes in the behavior or performance in the Veteran's service records subsequent to the alleged assault or to the clinical significance of any behavioral changes without resorting to mere speculation.  The examiner further stated that he was unable to provide a medical opinion as to whether the Veteran's PTSD was at least as likely as not a result of the claimed service stressor of military sexual assault without resorting to mere speculation. 

The examiner also indicated that he was unable to provide a medical opinion as to whether the Veteran's PTSD was the result of childhood sexual abuse prior to service and therefore unable to opine whether the Veteran's service aggravated the condition beyond natural progression without resorting to mere speculation.  

The examiner noted that the only claims file documentation available regarding the Veteran's alleged military sexual assault were her own statements as they appeared in the initial PTSD examination, and her statements, which were contradictory in some cases, from other behavioral medicine interviews.  

The examiner further indicated that the active duty records contained no indication of mental health disorder prior to entering the service.  The examiner noted that the active duty medical records contained an evaluation for a urology condition and acute self-limited minor problems like blisters and shoulder pain.  He noted that there were no planned referrals to mental health and no evidence of psychological distress.  

The examiner also made reference to the April 2006 separation document noted above.  He indicated that this explanation would include the range medical issues from mental health disorders to physical inability to perform and did not provide any insight into any change in behavior or performance that the Veteran may have had.  

The evidence discussed above does not establish that it is undebatable that the current psychiatric disorder was not aggravated in service or that any increase in severity was due to the natural progression of the disease.  There is competent and credible evidence that the Veteran's psychiatric disorder increased in severity during active service.   Thus, the Board finds that the evidence is not clear and unmistakable that the current psychiatric disorder pre-existed service and was not aggravated in service.  As such, the presumption of soundness is not rebutted.

Turning to the elements of a service connection claim, the more probative evidence indicates a current diagnosis of PTSD.  See the VA examination reports dated in November 2011 and January 2007 and the April 2006 VA mental health assessment.  The evidence of record establishes that the current psychiatric disorder manifested in service.  As discussed above, the evidence shows that the Veteran was seen with psychiatric complaints on numerous occasions during service, with diagnoses of major depressive disorder being rendered.  The Board further observes that the Veteran has testified as to having been verbally abused and ridiculed by her drill sergeant in basic training which caused an aggravation of her previous psychiatric problems.  In April 2006, it was recommended that the Veteran be separated from the military.  It was reported that the Veteran had a condition that was not compatible with satisfactory service and that she had a disorder currently manifesting disturbances of perception, thinking, emotional control, physical problems, or behavior sufficiently severe that the Veteran's ability to effectively perform military duties was significantly impaired.  The Veteran separated from service on April 12, 2006.  

An August 2006 VA Mental Health Assessment indicates that the examiner rendered diagnoses of PTSD related to childhood abuse and exacerbated by boot camp experiences and R/O bipolar disorder.  A January 2007 VA examination report indicates that the examiner rendered a diagnosis of PTSD, chronic, related to childhood trauma and disruption, and exacerbated by harassment during basic training.  The November 2011 VA examination report indicates that the examiner opined that the Veteran's PTSD was caused by or a result of military sexual trauma which occurred during the Veteran's military service.  The competent and credible evidence of record establishes that the Veteran was treated for her current psychiatric disorder in service, the psychiatric disorder was exacerbated during her active service, and she continues to have this disorder since that time.  

There is medical evidence that weighs against the claim, as discussed above.  The Board notes that for the Veteran to prevail in her claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for PTSD, it cannot be stated that the preponderance of the evidence is against the claim.  Reasonable doubt in favor of the Veteran, service connection for a psychiatric disorder diagnosed as PTSD is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303. 


ORDER

Service connection for right knee chondromalacia is granted.  

Service connection for low back strain is granted.  

Service connection for PTSD is granted.  



____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


